SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended Commission file September 30, 2011 000-20616 PEOPLES BANCORPORATION, INC. (Exact name of registrant as specified in its charter) South Carolina 57-09581843 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1818 East Main Street, Easley, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(864) 859-2265 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X The number of outstanding shares of the issuer’s $1.11 par value common stock as of November 2, 2011 was 7,021,563. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Peoples Bancorporation, Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands except per share and share data) September 30, December 31, September 30, Unaudited Audited Unaudited ASSETS CASH AND DUE FROM BANKS $ $ $ INTEREST-BEARING DEPOSITS IN OTHER BANKS 1 1 17 FEDERAL FUNDS SOLD Total cash and cash equivalents SECURITIES Trading assets 76 52 Available for sale Held to maturity (market value of $4,804, $7,375 and $8,120) Other investments, at cost LOANS-less allowance for loan losses of $7,769, $7,919 and $8,317 PREMISES AND EQUIPMENT, net of accumulated depreciation and amortization ACCRUED INTEREST RECEIVABLE ASSETS ACQUIRED IN SETTLEMENT OF LOANS CASH SURRENDER VALUE OF LIFE INSURANCE OTHER ASSETS TOTAL ASSETS $ $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES DEPOSITS Noninterest-bearing $ $ $ Interest-bearing Total deposits SECURITIES SOLD UNDER REPURCHASE AGREEMENTS ACCRUED INTEREST PAYABLE OTHER LIABILITIES Total Liabilities SHAREHOLDERS’ EQUITY Preferred stock – 15,000,000 shares authorized Preferred stock Series T - $1,000 pershare liquidation preference;issued and outstanding-12,660 shares at September 30, 2011, December 31, 2010 and September 30, 2010. Preferred stock Series W - $1,000 per share liquidation preference;issued and outstanding – 633 shares at September 30, 2011, December 31, 2010 and September 30, 2010. Common stock – 15,000,000 shares authorized, $1.11 par value per share, 7,021,563 shares issued at September 30, 2011 and 7,003,063 shares issued at December 31, 2011 and September 30, 2010. Additional paid-in capital Retained deficit ) ) ) Accumulated other comprehensive income Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ $ See Notes to Unaudited Consolidated Financial Statements which are an integral part of these statements. 1 Peoples Bancorporation, Inc. and Subsidiaries Consolidated Statements of Income (Loss) (Dollars in thousands except per share and share data) Unaudited Three Months Ended Nine Months Ended September 30, September 30, INTEREST INCOME Interest and fees on loans $ Interest on securities Taxable Tax-exempt Interest on federal funds 2 9 18 31 Total interest income INTEREST EXPENSE Interest on deposits Interest on federal funds purchased and securities sold under repurchase agreements 19 25 61 69 Interest on advances from Federal Home Loan Bank 1 1 1 1 Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Customer service fees 20 18 85 82 Mortgage banking Brokerage services 60 46 Bank owned life insurance Gain on sale ofavailable-for-sale securities Gain (loss) on trading assets ) 11 ) Other noninterest income Total noninterest income NON-INTEREST EXPENSES Salaries and benefits Occupancy and equipment Marketing and advertising 44 35 Communications 52 60 Printing and supplies 35 35 96 Bank paid loan costs 39 95 Net operation cost of other real estate owned Director fees 78 71 ATM/Debit card expenses 73 67 Legal and professional fees Regulatory assessments Other post employment benefits 51 74 Other operating expenses Total noninterest expenses Income (loss)before income taxes ) PROVISION FOR INCOME TAXES (BENEFIT) Net income 60 Deductions for amounts not available to common shareholders: Dividends declared or accumulated on preferred stock Net accretion of discount on preferred stock 34 33 99 Net income (loss) available to common shareholders $ $
